Citation Nr: 0601653	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  00-13 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.  

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a bilateral ankle/foot disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




 
INTRODUCTION

The veteran had active service in the United States Army from 
November 1976 to December 1976.

In a decision dated in July 1998, the Board of Veterans' 
Appeals (Board) denied the veteran's claim of entitlement to 
service connection for a bilateral ankle disorder, including 
as it related to pes planus.  The veteran was notified of the 
Board's decision and his appellate rights.  He did not 
appeal.  The decision became final.  

This matter is on appeal to the Board from a July 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (the RO) in Waco, Texas, which denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disability and determined that new and material evidence had 
not been submitted such as to warrant reopening the veteran's 
claim of entitlement to service connection for a bilateral 
ankle/foot disorder.  In November 1999 the veteran filed a 
timely notice of disagreement.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200, 20.201, 20.302 (2005).  The RO 
subsequently provided the veteran a statement of the case, 
the veteran perfected his appeal and the issues were properly 
certified to the Board.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 19.28, 19.29(b), 19.30, 20.302 (2005).  

The veteran appeared for a Travel Board hearing before the 
undersigned Board Member in August 2001.  A transcript of 
such is of record.  

The Board notes that in his testimony the veteran alleged 
that a surgery performed by VA surgeons on his right ankle 
was improper.  To the extent the veteran intended to initiate 
a claim under 38 U.S.C.A. § 1151, such has not been 
considered by the RO, is not properly before the Board at 
this time, and is referred to the RO for any appropriate 
action.

In January 2002, the appellant's claim was referred for a 
medical opinion by an expert of the Veterans Health 
Administration (VHA) pursuant to 38 U.S.C.A. § 7109 (West 
2002) and as set forth in Veterans Health Administration 
Directive 10-95-040 dated April 17, 1995.  In February 2002, 
the expert medical opinion was received and was referred to 
the appellant through his representative for review and the 
submission of any additional evidence or argument.  38 C.F.R. 
§ 20.1304(c) (2005).  

In response to the VHA opinion, the Board became aware that 
the veteran had become entitled to Supplemental Security 
Disability Income benefits through the Social Security 
Administration (SSA) in May 2002.  Under regulations issued 
after enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000), and 
effective February 22, 2002, the Board had been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2).  Consistent with the new duty-to- assist 
regulations, after reviewing this case, the undersigned 
determined that development of the post-service medical 
records in possession of SSA was required.  In response to 
this development, additional records were directly sent to 
the Board.  

On May 1, 2003, prior to the Board's consideration of the 
claim on appeal, the Circuit Court invalidated the new duty- 
to-assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii) (2002).  See Disabled Am. Veterans v. Sec. of 
Veterans Affairs, 327 F.3d 1339, 1346-49 (Fed. Cir. May 1, 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held that 38 C.F.R. 
§ 19.9(a)(2) is invalid because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304, it allows 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction for 
initial consideration and without having to obtain the 
appellant's waiver.  Id. at 1346. Thus, in light of that 
judicial precedent, the Board was compelled to remand the 
veteran's case in October 2003 in order to provide the 
veteran appropriate notice and for issuance of an SSOC.  An 
SSOC was furnished to the veteran in August 2005, and the 
case is again before the Board for appellate review.  

In a December 2005 written statement and in other documents, 
reference is made to service connection for a knee 
disability.  Some references appear to be in error and should 
have been addressed as the claimed ankle/foot disability.  In 
letters dated in November 2003 and April 2004, the veteran 
stated that he is not seeking entitlement to service 
connection for a bilateral knee condition.  Otherwise, the 
Board apologizes for any confusion in this matter.     

Additional medical evidence was submitted directly to the 
Board in December 2005.  In a January 2006 statement, the 
veteran's representative waived initial review by the RO of 
this evidence.    


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate that the veteran has a psychiatric disability due to 
any incident or event of active military service.

2.  In a decision dated in July 1998, the Board denied the 
veteran's claim of entitlement to service connection for a 
bilateral ankle disorder, with consideration of pes planus.  
The Board's decision was final.  

3.  Since the July 1998 Board decision that denied the 
veteran's claim of entitlement to service connection for a 
bilateral ankle/foot disorder, the veteran has submitted 
evidence bearing directly and substantially on the specific 
matter under consideration, which is neither cumulative nor 
redundant and which is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to decide fairly the merits of the claim.

4.  The competent medical evidence of record does not 
indicate that veteran has a bilateral ankle condition that is 
due to any incident or event of active military service.  

5.  The veteran's preexisting foot disability did not 
increase in pathology during service.  


CONCLUSIONS OF LAW

1.  The veteran's psychiatric disability was neither incurred 
in nor aggravated by active military service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

2. The evidence submitted since the previous final decision 
is new and material, and the veteran's claim of entitlement 
to service connection for a bilateral ankle/foot disorder is 
reopened.  38 U.S.C.A. §§ 5103, 5108, 7105(c) (West 2002); 
38 C.F.R. § 3.104(a) (2005); 38 C.F.R. § 3.156(a) (2001).

3.  The veteran's bilateral ankle/foot condition was neither 
incurred in nor aggravated by active military service.  38 
U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his claimed conditions are 
attributable to his six weeks of basic training.  

I.  Factual Background

Service medical records indicate that the veteran was 
diagnosed with pes planus at the time of enlistment.  At that 
time, the condition was noted as moderate and the veteran 
denied any difficulty associated therewith.  In November 1976 
the veteran reported to sick bay with complaints of bilateral 
ankle pain for three days.  Physical examination revealed no 
tenderness or swelling and the veteran's range of motion was 
within normal limits.  During his separation examination in 
December 1976, the veteran reported foot trouble, constant 
pain bilaterally in his ankles, depression or excessive 
worry, and nervousness.  No diagnoses were made and the 
veteran was found fit for discharge.  

In October 1992 the veteran received outpatient treatment 
from Dr. T, at which time he indicated that he suffered from 
nervousness and ankle pain.  

The veteran filed a claim seeking service connection for 
bilateral ankle pain in April 1993.  In a rating decision 
dated in August 1993 the RO denied his claim.  The veteran 
perfected his appeal.  He was afforded a VA examination in 
October 1995 to which he reported with continued complaints 
of bilateral ankle pain since service.  According to the 
veteran, the pain radiated from his heels to the lateral side 
and across the top of both feet.  

Physical examination revealed equal and symmetrical ankle 
jerk.  The Romberg's test was negative and all cranial nerves 
appeared to be intact.  There was no evidence of scars, 
burns, or loss of muscle tissue to the extremities; however, 
the ankles were tender in the calcaneus both lateral and 
medial surfaces as well as on the posterior surface.  The 
Achilles tendon was also tender to the touch.  There was no 
obvious discoloration, increased heat or obvious deformity 
noted.  The veteran was diagnosed with a history of bilateral 
ankle pain.  

X-rays revealed a large right plantar spur, a moderate left 
plantar spur, a chronic old "ununited" chip fracture segment 
of the right medial malleolus, a small spur associated with 
the medial aspect of the medial malleolus of the right ankle, 
bones comprising the left ankle intact with the mortise 
symmetric and preserved, and bilateral pes planus 
configuration.  

The veteran received outpatient treatment from October 1995 
to June 1996.  During that time the veteran received 
cortisone shots for the pain in his ankles.  In December 1995 
he was diagnosed with acute fasciitis with sinus tarsi 
syndrome, bilaterally, and heel spur syndrome.  In April and 
May 1996 he reported bouts of depression.  He indicated his 
depression was related to his brother's death and his own 
substance abuse.  The veteran began treatment for substance 
abuse in June 1996 and continued to report feeling depressed, 
discouraged, and exhausted.  

In June 1997 the veteran received another VA examination at 
which time he continued to complain of bilateral ankle pain.  
He reported having ankle pain since his discharge from 
service.  The examiner noted that the veteran had no 
difficulty with gait, walking, standing, sitting, bending, or 
any other physical motions.  

Physical examination revealed normal skin color and 
temperature.  There was no evidence of pedal or pretibial 
edema.  The veteran had full range of motion and there was no 
tenderness over either the medial or lateral tendons.  All 
bony structures appeared normal and there was no apparent 
difficulty in movement, pain-increased heat, discoloration, 
or calluses.  All of the neurons and dermatomes appeared 
intact and the veteran was able to stand, bend, perform deep 
knee bends, bend over and touch his toes, walk around the 
room, and climb on the table with no apparent disability 
noted.  

In a statement in support of the case received by the RO in 
September 1997, the veteran requested another examination, 
indicating that the one provided in June 1997 was inadequate.  

Also in September 1997 the RO received copies of records for 
outpatient treatment received by the veteran from June 1996 
to September 1997.  In May 1997 the veteran was seen in the 
podiatry clinic and diagnosed with severe bilateral pes 
planus, bilateral fasciitis, and bilateral heel spur 
syndrome.  The veteran also continued to receive outpatient 
substance abuse treatment during which he requested 
evaluation by a psychiatrist for feelings of depression.  

In October 1997 a VA examiner reviewed the veteran's file 
including the June 1997 VA examination in order to determine 
the etiology of the veteran's complaints of bilateral ankle 
pain.  After a review of the veteran's claims file, VA 
examination and x-ray evidence, the examiner concluded that 
the degenerative traumatic changes in association with the 
medial malleolus and the tip of the lower right tibia pre-
existed service and were not aggravated thereby.  The 
impression was "no service connected disability."

This issue of entitlement to service connection for a 
disorder manifested by bilateral ankle pain was considered by 
the Board in July 1998.  Inasmuch as the veteran was not 
treated for an ankle disorder after service and the VA 
examiner in June 1997 concluded that the he had no ankle 
disability and that any preexisting ankle disability was not 
aggravated by service, the Board denied the claim.  In the 
decision's analysis, the Board noted the absence of any ankle 
disorder subsequent to service and the opinion of the 1997 
examiner who concluded that any disability that was currently 
present, in relation to the veteran's pes planus or ankle, 
preexisted service and was not aggravated by service.  The 
veteran was notified of the Board's decision and his right to 
appeal.  He did not appeal.  

In October 1998 the veteran initiated a claim of entitlement 
to service connection for depression and nervousness.  At 
that time the RO also received records of outpatient 
treatment received by the veteran from September 1993 to 
October 1998.  Included in the records of treatment was a 
continuing diagnosis of bilateral fasciitis, bilateral 
posterior tibial tendinitis, and severe bilateral pes planus.  
It was also noted that the veteran reported an ankle sprain 
in either 1984 or 1985.  

Dr. K in a letter dated in December 1998 indicated that he 
had been treating the veteran for over a year in the VA 
outpatient clinic.  He reported having reviewed copies of the 
veteran's entrance and separation examination reports and 
noted that the veteran claimed problems with his feet at 
discharge.  Dr. K urged, "that he be considered service 
connected for his feet."  

The RO in a rating decision dated in July 1999 denied the 
veteran's claim of entitlement to service connection for 
depression/nervous condition and determined that new and 
material evidence had not been submitted to warrant reopening 
a claim of entitlement to service connection for bilateral 
ankle pain.  

In November 1999 the RO received a copy of the veteran's 
Report of Separation from Active Duty (DD-214), which 
indicated that the veteran had been honorably discharged 
pursuant to Army Regulation 635-200, paragraph 5-39.  Under 
that regulation, service members may be discharged while 
trainees if they lack the necessary discipline, motivation, 
ability, or aptitude to become productive soldiers.  At that 
time the veteran also submitted his notice of disagreement 
with the RO's July 1999 rating decision as it related to his 
claims of entitlement to service connection for 
depression/nervous disorder and whether new and material 
evidence had been submitted to warrant reopening his claim of 
entitlement to service connection for bilateral ankle/foot 
pain.  

The veteran was provided outpatient substance abuse treatment 
from September 1999 to January 2000.  Treatment records 
indicate that the veteran appeared depressed.  He was 
diagnosed with depression, poly-substance dependence in early 
remission, and mild cognitive disorder.  

The veteran continued to receive treatment for bilateral foot 
pain from April to May 2000, when he underwent a right ankle 
arthroscopy.  In August 2000 Dr. K submitted another 
statement in which he indicated that he was continuing to 
treat the veteran in the podiatry clinic and that the 
veteran's complaints of foot pain had remained constant for 
three years.  According to Dr. K, the veteran's complaints 
were of plantar fasciitis and posterior tibial tendonitis.  
Physical examination revealed severe flat feet with evidence 
of advanced posterior tibial tendon dysfunction.  He 
recommended the surgery that the veteran underwent in May 
2000.  

In February 2001 the RO received a copy of treatment records 
from January 2001.  The veteran continued to complain of 
right ankle pain.  Physical examination revealed some pain on 
movement and mild edema.  The examiner noted pain with 
palpation and axial compression.  There was no crepitus 
noted.  The veteran was diagnosed with right ankle 
degenerative joint disease.  

Dr. K submitted another statement on the veteran's behalf in 
June 2001 at which time he opined that the veteran's foot 
pain was a result of the subtalar joint complex secondary to 
a severe flat foot condition.  According to Dr. K the 
veteran's pain was, at one point, thought to be ankle related 
and that he had undergone an arthroscopy of the ankle with 
debridement of the joint.  Dr. K stated that the surgery did 
little to relieve the veteran's pain.  He indicated having 
reviewed the veteran's entrance and separation examination 
and noted that the veteran complained of foot trouble at 
discharge.  According to Dr. K, the veteran would have had 
difficulty tolerating the rigors of basic training.  

In August 2001 the veteran presented for a Travel Board 
hearing before the undersigned Veterans Law Judge.  At that 
time the veteran testified that he continued to have constant 
bilateral ankle pain, on the right more than the left.  He 
contended that he was medically discharged from service and 
that the pain continued since that time.  The veteran 
testified about his right ankle surgery and reported that it 
had been suggested that he undergo an additional surgery; 
however, according to the veteran, he was reluctant to do so 
because he believed the doctors performed "the wrong 
surgery" initially and "messed up one of my nerves."  He 
reported swelling and an inability to climb stairs.  When 
questioned about his psychiatric problems, the veteran 
indicated that he became very nervous during basic training.  
He sought isolation due to an inability to handle being 
around large crowds of people.  The veteran testified that he 
first received medical treatment in 1993.  

By letter dated in August 2001 the veteran waived 
consideration by the RO of evidence submitted to the Board, 
which included a duplicate copy of an outpatient treatment 
record dated in August 1998, the correspondence from Dr. K 
dated in June 2001, and a duplicate copy of the statement in 
support of the claim submitted by the veteran and dated in 
August 1997.  

In January 2002 the Board requested an opinion from an 
orthopedic specialist at the VA's Veterans Health 
Administration (VHA).  By letter dated January 14, 2002 the 
Chief of Staff of the VA Medical Center in Charleston, South 
Carolina was asked to identify any present ankle/foot 
disability and provide an approximate onset date.  If the 
specialist determined that a disorder had its onset before 
service, he/she was asked to state whether said disorder had 
an increase in severity during service.  If there was an 
increase in the severity of the disability during service, 
the expert was to opine as to whether such increase was the 
result of the natural progression of the disease.  Lastly, 
the specialist was asked whether any disabilities, which had 
their onset during or after service were causally related to 
the veteran's military service.  

The VHA responded and provided the opinion of an orthopedic 
specialist in February 2002.  Based upon a review of the 
claims folder, the specialist concluded that the veteran had 
diagnoses of pes planus and residuals of a fractured right 
foot, which existed prior to service; bilateral ankle pain 
with onset in November 1976; high right ankle sprain, which 
was onset in 1984 or 1985; posterior tibial tendonitis and 
plantar fasciitis, which were onset in 1997; and sinus tarsi 
syndrome, which had its onset in 1998.  

According to the VHA orthopedic specialist, none of the 
veteran's pre-existing conditions, including pes planus and 
residuals of a fractured right foot or the bilateral ankle 
pain that began in service, had an increase in severity 
during service.  It was noted that "both pre-existing 
conditions of broken foot bone right and pes planus were not 
related to the patient's specific complaints of bilateral 
ankle pain.  The symptoms the patient currently has 
concerning his feet were not mentioned until 1997 and are 
related to the pes planus."  It was further noted that the 
bilateral ankle pain began November 19, 1976 and ended 
November 22, 1976 with "no additional complaints of ankle 
pain documented until 1994."  

The VHA orthopedic specialist also noted that a 1994 
orthopedic consult noted high ankle sprain, which occurred in 
either 1984 or 1985.  X-rays revealed degenerative changes of 
the right ankle with an "ununited" chip of medial malleolus.  
The specialist opined that "the degenerative changes most 
likely were caused by the car accident that affected the 
right side of the patient's body causing a broken bone of the 
right foot.  A medial malleolar chip fracture is associated 
with an ankle twisting motion involving the deltoid ligament.  
This occurs most commonly with ankle sprains."  

Finally, the specialist stated that the veteran's diagnosed 
sinus tarsi syndrome; posterior tibial tendonitis and plantar 
fasciitis were related to a pes planus foot type.  However, 
it was noted that "time, improper shoe gear, excessive 
ambulation, gaining of weight, and/or direct injury" usually 
aggravate such conditions.  

The veteran and his representative were advised of the VHA 
orthopedic specialist's opinion and were afforded 60 days to 
comment or submit additional evidence or argument.  In April 
2002 the veteran's representative submitted a brief in which 
he did not submit additional evidence or argument but relied 
upon the sworn testimony of the veteran at his Travel Board 
hearing and the other evidence already of record.  

A letter dated in April 2002 from SSA to the veteran shows 
that the veteran met the medical requirements for disability 
payments.  In the letter, it was noted that the veteran 
claimed to be disabled because of schizophrenia, panic 
disorder, foot problems, arthritis, and fasciitis, which he 
said began in March 2001.  The SSA found that the earliest 
date on which he had a disabling impairment was in December 
2001.  

A letter dated in December 2005 from MJ, BSN, RN, indicates 
that she had followed the veteran's case for at least 4 
years.  She referred to evidence in the veteran's claims file 
and pointed to perceived inconsistencies and historic 
adjudicative actions.  It was her opinion that all evidence 
required to support this claim had been submitted.  


II.  Relevant Law and Regulations

Service connection - generally

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Finality/new and material evidence

Pursuant to 38 U.S.C.A. § 7104(b), a decision by the Board 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered. The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once a Board 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  The veteran filed to reopen his claim for 
service connection for ankle/foot disability in 1998.  The 
Board notes that VA regulations redefined "new and material 
evidence" and clarified the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c) (2005)).  However, those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Thus, the 
regulations do not apply to the veteran's claim, filed in 
1998.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  There must be 
new and material evidence as to each and every aspect of the 
claim which was lacking at the time of the last final denial 
in order for there to be new and material evidence to reopen 
the claim.
Evans v. Brown, supra.  

The Board further observes that the United States Congress 
passed, and the President signed into law, legislation 
addressing VA's mandate to assist veterans in developing 
evidence in support of their claims.  Several bills were 
involved in that process, and the legislation which now 
governs cases such as this is the Veterans Claims Assistance 
Act of 2000, Public Law No. 106-475, 114 Stat. 2096.  The 
Board also notes that the Veterans Claims Assistance Act of 
2000 contains a number of new provisions pertaining to claims 
adjudication.  Of significance in the matter of new and 
material evidence is language that provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS.-
Nothing in this section shall be construed 
to require the Secretary to reopen a claim 
that has been disallowed except when new and 
material evidence is presented or secured, 
as described in section 5108 of this title.

VCAA § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified as 
amended at 38 U.S.C.A. § 5103A(f)).  Clearly, therefore, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

III.  Analysis

A.  Preliminary Matters

At the outset, the Board notes that, during the pendency of 
this appeal, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), which provides that, upon 
receipt of a complete or substantially complete application, 
the Secretary shall notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  38 U.S.C. § 5103 (West 
2002)).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C. § 5103A 
(West 2002)).

The changes in law brought about by the new legislation are 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  See generally Holliday v. Principi, 
14 Vet. App. 280 (2001).

The Board finds that the requirements of the VCAA and 
implementing regulations have clearly been satisfied in this 
matter.  The RO, in the statement of the case and 
supplemental statement of the case, issued in May 2000 and 
June 2001, respectively, set forth the law and facts in a 
fashion that clearly and adequately informed the veteran of 
the evidence needed to substantiate his claim.  Neither the 
veteran nor his representative has identified any additional 
evidence, needed to adjudicate this claim, which has not 
already been associated with the claims file.  The veteran 
was also provided a VCAA letter addressing the matters on 
appeal in a letter dated in May 2004, which was consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) ((1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the passage of VCAA was subsequent 
to the rating action on appeal.  Therefore, the RO could not 
provide a notice prior to the rating decision on appeal.  Any 
defect in this regard is harmless error.  See 38 U.S.C.A. § 
7261(b)(2) (West 2002).  The veteran provided additional 
evidence in response to the May 2004 VCAA letter.  Clearly, 
he recognized what evidence he could provide to support the 
missing elements in his claim.  The RO also readjudicated the 
claims subsequent to issuance of the VCAA letter, and the 
veteran received an SSOC in August 2005.  In sum, the veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 220 (2005).   

The Board observes that the VCAA has left intact the 
requirement that an appellant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim, under 38 U.S.C.A. § 5108, before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 
5103A(f).

Accordingly, the Board may proceed to decide this matter 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Moreover, VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. §§ 5100 
et seq. (West  2002).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

B.  Discussion

Service connection for a psychiatric disability

As mentioned above, service connection may be granted if the 
evidence establishes that the veteran's claimed disability 
was incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).

For certain chronic diseases, such as a psychosis, service 
connection may be granted on a presumptive basis when the 
disease is manifested to a degree of ten percent or more 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" disability when:  (1) a 
chronic disease manifests itself and is identified as such in 
service (or within a presumptive period under 38 C.F.R. § 
3.307) and the veteran has the same condition at present; or 
(2) a disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and the medical evidence relates the symptomatology to the 
veteran's present condition.  Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).

Service medical records indicate that the veteran complained 
of depression at the time of discharge.  However, there is no 
indication that he complained of, was diagnosed with or 
received treatment for any psychiatric disorder during or 
after service discharge within an applicable presumptive 
period.  In fact, there is no evidence that the veteran 
complained of any psychological condition until October 1992, 
when he complained of nervousness.  After that, the veteran 
did not complain of depression again until May 1996.  At that 
time the veteran reported feeling depressed about his 
brother's death and his own drug habit.  In short, there is 
no evidence that the veteran made any complaint of mental 
problems until October 1992, almost 16 years after discharge.  
Moreover, the pertinent medical records do not relate the 
disorder to service.  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

In this case, the veteran points to his service separation 
complaints of nervousness at the time of discharge.  Although 
the veteran is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  Significantly, the 
service medical records reflect no findings by medical 
examiners of any psychiatric disorder.  

Similarly, the December 2005 statement from MJ, BSN, RN, 
refers to the veteran's reported complaints on service 
discharge.  While this statement is intended as support for 
the veteran's claim, it is outweighed by the lack of medical 
findings during service or for many years thereafter.  
Additionally, the documentation by the SSA of schizophrenia 
and panic disorder are linked to disability beginning in 
2001, years after the presumptive period and service 
discharge.  In sum, the preponderance of the evidence is 
against the claim.  In such cases, the doctrine of reasonable 
doubt is not for application.  38 C.F.R. § 3.102.  

The Board recognizes that the duty to assist sometimes 
includes providing a VA examination for a nexus opinion.  The 
Secretary shall treat an examination as being necessary to 
make a decision on a claim if the evidence of record before 
the Secretary, taking into consideration all information and 
lay or medical evidence (including statements of the 
claimant) (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but (C) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
this case, the Board finds that the evidence as a whole 
provides sufficient information on which to render a 
decision.  As discussed above, the competent and probative 
evidence does not tend to relate that the veteran's post-
service psychiatric disability is related to his short period 
of active service in any way.  Accordingly, an examination is 
not necessary in this case.  

Additionally, the Board notes that the medical evidence does 
not reveal and the neither the veteran or his representative 
appears to contend that the veteran's substance abuse is 
related to his service in any way.  (Compensation shall not 
be paid for a disability or increase in a service- connected 
disability that is the result of the veteran's abuse of 
alcohol and/or drugs.  See Barela v. West, 11 Vet. App. 280 
(1998); VAOPGCPREC 11-96 (November 1996); VAOPGCPREC 2-97 
(Jan. 16, 1997); VAOPGCPREC 2-98 (Feb 10, 1998).  Service 
connection, per se is not precluded for the purposes of 
obtaining benefits other than compensation. VAOPGCPREC 2- 98 
(Feb 10, 1998); Barela v. West, 11 Vet. App. 280 (1998)).  

Therefore, and for the reasons discussed above, the Board 
finds that the veteran is not entitled to service connection 
for a psychiatric disability.  

New and Material Evidence

The Board denied the veteran's claim of entitlement to 
service connection for a bilateral ankle with associated pes 
planus disorder in July 1998.  The Board's decision was 
final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  

Inasmuch as the July 1998 Board decision was final, the 
veteran must submit new and material evidence in order to 
reopen his previously denied claim.  See Kightly v. Brown, 
supra; see also 38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

In determining whether new and material evidence has been 
submitted, only evidence presented since the last final 
denial on any basis will be considered.  See Evans, supra.

Since the Board's July 1998 final denial the veteran has 
submitted letters from Dr. K and outpatient treatment records 
from September 1993 to October 1998, April to May 2000, and 
January 2001.  Additionally, the record now contains the 
transcript of the veteran's Travel Board hearing and an 
opinion from the Veterans' Health Administration.  A December 
2005 statement from an attending nurse is also supportive of 
the veteran's claim.  Such evidence is new inasmuch as it has 
not previously been considered by the decision-makers.  It is 
also material because it contributes to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's claimed disability.  See Hodge v. West, supra.  

In order to be considered new and material, not only must the 
evidence not have been previously considered by the agency 
decision-makers but it must also speak to each element of the 
claim that was found lacking at the time of the last final 
denial.  38 C.F.R. § 3.156(a); see also Evans v. Brown, 
supra.  The Board denied the veteran's prior claim because 
the competent evidence of record did not indicate that the 
veteran had an ankle disorder and the VA examiner in June 
1997 determined that the veteran had no current ankle 
disability.  Since the Board's July 1998 decision, the 
veteran has submitted two supporting statements from Dr. K; a 
supporting statement from a nurse in December 2005 was also 
submitted.  Outpatient treatment records indicated diagnoses 
of bilateral fasciitis, bilateral posterior tibial 
tendinitis, severe bilateral pes planus, and degenerative 
joint disease of the right ankle.  The veteran testified at 
his Travel Board hearing that he had been medically 
discharged from service due to ankle pain and that he 
continued to suffer from such since that time.  Additionally, 
the competent evidence of record now contains a medical 
opinion from the VHA, which provided a nexus opinion.  

The Board finds that the evidence submitted or obtained since 
July 1998 is new and material and the veteran's claim of 
entitlement to service connection for a bilateral ankle 
condition is reopened.  

Service connection - bilateral ankle/foot condition

As discussed above, service connection is granted for any 
illnesses or disabilities, which are incurred in military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

In the present case, the veteran entered service with pes 
planus, which was noted as moderate with no associated 
difficulty, and a report of a broken right foot.  The 
veteran's entrance examination is silent for any complaint of 
or treatment for a bilateral ankle condition. 

Although no diagnoses were made of any ankle disability 
during service, the Board notes that service connection may 
still be granted if all of the evidence establishes that the 
disability was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).  Shortly after induction the veteran 
complained of bilateral ankle pain for three days.  During 
his separation examination approximately three weeks later, 
the veteran again complained of constant bilateral ankle 
pain.  

However, the record is silent for any documentation of 
continuous complaint of ankle pain.  In fact, although the 
veteran complained of ankle pain in service, there is no 
evidence that he complained of, was diagnosed with or treated 
for bilateral ankle pain until 1992, almost 16 years after 
discharge.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Consequently, the Board 
cannot conclude that a chronic ankle disability began during 
service.  Moreover, the preponderance of the medical evidence 
is against the veteran's claim in this regard.  

The VA examiner in June 1997, after a complete review of the 
veteran's claims folder and examination of the veteran, 
concluded that the veteran had no ankle disability.  Since 
that time, the Board notes that the other medical evidence of 
record indicates that the veteran underwent a right ankle 
arthroscopy in May 2000 and was diagnosed with degenerative 
joint disease of the right ankle in January 2001.  The Board 
further notes that Dr. K in June 2001 opined that the veteran 
was suffering from foot pain as a result of a subtalar joint 
complex secondary to a severe flat foot condition.  However, 
Dr. K also stated that while the veteran's pain was initially 
thought to be related to his ankle, the arthroscopy of the 
ankle with debridement of the joint offered little relief.  
In the June 2001 statement, Dr. K suggested that the veteran 
be examined by a third party to get to the root of the foot 
problems.  With regard to that recommendation, the Board 
obtained an evaluation from a VHA expert who opined that the 
veteran's ankle disorder was not related to his service but 
more than likely was associated with a sprain in 1984 or 1985 
as referenced by history in 1994.  That is, the VHA opinion 
did not associate an ankle disability to service.  This 
opinion by the VHA expert is of high probative value since 
all service and post-service medical records as well as 
hearing testimony and other lay statements were available for 
review.  See Owens v. Brown, 7 Vet. App. 429 (1995) (the 
Board is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so).    

The Board notes the veteran's testimony at his Travel Board 
hearing that he has suffered from a bilateral ankle pain as a 
result of service; however, only a medical professional is 
competent to address issues of etiology and causation of 
disease, and the veteran is not such an individual.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Clearly, the veteran's personal conviction that his ankle 
condition originated in service is not competent medical 
evidence; such a finding requires highly specialized 
knowledge.  As discussed above, the competent and probative 
medical evidence concluded that an ankle disability was not 
causally related to service.  

The Board also acknowledges the veteran's contention that he 
was given a medical discharge due to a bilateral ankle 
condition.  However, the veteran's DD-214 indicates that he 
was given an honorable discharge because he lacked the 
necessary discipline, motivation, ability, or aptitude to 
become a productive soldier.  See Army Regulation 635-200, 
paragraph 5-39.  In sum, service records do not document that 
an ankle disability began during service.  

Inasmuch as there was no complaint, diagnosis or treatment of 
a bilateral ankle disorder for almost 16 years after 
discharge and no competent medical evidence that 
etiologically relates the veteran's ankle condition to his 
military service, the Board finds that the veteran's 
bilateral ankle disability was not directly incurred in 
service.  

As noted by Dr. K, the veteran's symptoms of pain involve a 
complex disability picture pertaining to the ankle and foot.  
Service connection may also be granted for any pre-existing 
disease or disability that is aggravated by service.  See 38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2005).  
There was no ankle condition noted at the time of induction, 
and the aspect of the veteran's claim relative to direct 
service connection for such disorder is explained above.  
However, the veteran was diagnosed with moderate pes planus 
during his entrance examination and both Dr. K and the VHA 
orthopedic specialist concluded that the veteran's pes planus 
pre-existed service.  Additionally, the service entrance 
examination documents a broken right foot as well.  
Therefore, the Board finds that the veteran had a pre-
existing foot condition.  

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2005); see Green v. 
Derwinski, 1 Vet. App. 320, 322-23 (1991). 

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306 (2005).  Temporary 
or intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms, is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In this case, there is no evidence that the veteran suffered 
from an increase in foot disability during service.  At the 
time of induction it was noted that the veteran had no 
difficulties associated with his diagnosed pes planus.  
Although the veteran complained of ankle pain in service and 
ankle and foot pain at the time of his separation 
examination, the medical evaluations during service did not 
make any reference to objective pathology nor is there 
evidence of any complaint, diagnosis or treatment of a foot 
problem for almost 20 years thereafter.  

As noted above, June 1997 VA examiner concluded that the 
veteran had no current ankle disability and also stated that 
any pre-existing condition was not aggravated by service.  
Additionally, the VHA orthopedic specialist opined that the 
veteran's pre-existing pes planus and broken right foot were 
not related to his ankle disorder.  The VHA expert opined 
that the symptoms that the veteran currently has were not 
mentioned until years after service and are related to pes 
planus.  In sum, the VHA specialist found no relation to 
service in any way.  For the reasons previously discussed, 
the Board finds the VHA opinion of high probative value.  

The Board notes that Dr. K opined that the veteran would have 
difficulty tolerating the rigors of basic training due to his 
preservice foot condition.  Nevertheless, this statement is 
of lesser probative value than the VHA opinion.  The VHA 
specialist had the opportunity to form conclusions based on a 
review of the entire claims file.  Additionally, Dr. K did 
not directly address the relationship, if any, between the 
various preservice, service and postservice documented 
symptoms and disabilities.  In contrast, the VHA specialist 
discussed and provided rationale for the different 
conclusions.  Similarly, the lengthy opinion with rationale 
of the VHA specialist outweighs the supportive conclusory 
statement by the registered nurse, MJ, in December 2005.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Madden v. Gober, 
125 F. 3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board 
is required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
evidentiary record as a whole).  

Therefore, and for the reasons discussed above, the Board 
finds that service connection is not in order.  



	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a psychiatric disability is denied.  

New and material evidence was received to reopen the claim of 
service connection for a bilateral ankle/foot disability.  

Service connection for bilateral ankle/foot disorder is 
denied.  



		
	M. SABULSKY
	Member, Board of Veterans' Appeals




 
 
 
 
 

